Citation Nr: 0318461	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 
2000, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with low back pain and degenerative 
changes, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for nerve damage of the 
right arm and shoulder and upper back.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and from May 1971 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in  February 1997 and January 2001 by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge.  
A transcript of that hearing is of record.

In a decision of June 14, 2002, the Board denied the 
veteran's claims for an earlier effective date for a grant of 
a total disability evaluation and for an increased evaluation 
for lumbosacral strain and decided other issues which were 
then on appeal to the Board.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's June 14, 2002, decision on the issues of 
entitlement to an earlier effective date for a grant 
of a total disability evaluation and an increased evaluation 
for lumbosacral strain and dismissed the appeal on the other 
issues.  The Court remanded the matter to the Board for 
further proceedings, to include fulfilling VA's duty to 
notify the veteran pursuant to the Veterans Claims Assistance 
Act of 2000. 


REMAND

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The joint motion by the parties before the Court stated that 
VA has not fulfilled the duty to notify under the provisions 
of the VCAA.  The Board notes that the appellant has not been 
notified by VA in specific terms as to the evidence which 
would be needed to substantiate his claims and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.

In addition, the joint motion by the parties before the Court 
noted that: the RO's rating decision of January 2001 denied 
entitlement to service connection for nerve damage of the 
left arm and shoulder, right arm and shoulder, upper back, 
left side, and neck; and that a Statement of the Case dated 
in September 2001 included the issue of entitlement to 
service connection for nerve damage of the left arm and 
shoulder but made no reference to the right arm and shoulder, 
upper back, left side, or neck.  In his notice of 
disagreement, filed in February 2001, the veteran had stated 
that, "My right arm, right shoulder, and upper back (left 
side) I feel are related to pain I suffer in my left arm and 
shoulder."  The joint motion stated that this sentence in 
the veteran's notice of disagreement constituted a timely 
disagreement by him with the RO's denial of entitlement to 
service connection for nerve damage of the right arm and 
shoulder and upper back and that he is entitled to a 
Statement of the Case (SOC) on that issue.  Appropriate 
action, including issuance of a Statement of the Case, is 
therefore necessary with regard to that issue.  See 38 C.F.R. 
§ 19.26 (2002).  Although the Board in the past has referred 
such matters to the RO for appropriate action, the Court has 
held that the proper course of action is to remand the matter 
to the RO.  See  Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, this case will also be remanded for issuance of an 
SOC on that issue.  
 
Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims for 
an earlier effective date for a grant of 
a total disability evaluation and for an 
increased evaluation for lumbosacral 
strain and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

3.  Following completion of these 
actions, the evidence should be reviewed 
to determine whether the appellant's 
claims may now be granted.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  The RO should also take appropriate 
action, including issuance of an SOC, on 
the appeal initiated by the veteran from 
the rating decision which addressed 
entitlement to service connection for 
nerve damage of the right arm and 
shoulder and upper back.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purposes of this REMAND are to afford the appellant due 
process of law and the notice required by the VCAA and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet. App. 238 (1999).  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant until he 
receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



